ORDER
PER CURIAM.
Appellant, N.H.L. (“Mother”), appeals from the judgment of the Circuit Court of St. Louis County, entering an adoption decree in favor of Respondents, James Schlitter and Marilyn Schlitter (“the Sehlitters”). We affirm.
We have reviewed the briefs of the parties and the record on appeal. As an extended opinion would serve no jurisprudential purpose, we affirm the judgment pursuant to Rule 84.16(b). We have, however, provided a memorandum opinion for *859the use of the parties only setting forth the reasons for our decision.